NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              CASANOVA HAMBRICK,
                    Petitioner

                           v.

       UNITED STATES POSTAL SERVICE,
                   Respondent
             ______________________

                      2016-1986
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DC-0752-14-0454-C-1.
                ______________________

               Decided: October 7, 2016
               ______________________

   CASANOVA HAMBRICK, Clarkton, NC, pro se.

    ERIN MURDOCK-PARK, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., BRIAN A.
MIZOGUCHI.
                ______________________

   Before PROST, Chief Judge, TARANTO, and HUGHES,
                    Circuit Judges.
2                                      HAMBRICK V. USPS



PER CURIAM.
    Casanova Hambrick asked the Merit Systems Protec-
tion Board to enforce a settlement agreement he had
reached with the United States Postal Service in an
earlier appeal he had filed with the Board. The Board
denied the request for enforcement on its merits as to all
of the live claims of noncompliance with the settlement
agreement that Mr. Hambrick had presented in his
petition for enforcement. As to certain other, later-
presented allegations of noncompliance, the Board re-
ferred those for separate consideration by a regional
Board office. We affirm.
                      BACKGROUND
    In February 2014, the Postal Service removed Mr.
Hambrick from his employment, based on a charge of
misconduct. On February 14, 2014, Mr. Hambrick filed a
Board appeal challenging his removal. While the appeal
was pending, he voluntarily retired from the Postal Ser-
vice, which, in turn, made a “terminal leave” payment to
him in September 2014. The Postal Service made an
initial calculation of a gross amount of $16,329.68 owed to
Mr. Hambrick for accumulated untaken annual-leave and
holiday hours. It then subtracted $5050.83 in certain
withholdings—mostly or all, it appears, representing
taxes owed by Mr. Hambrick on the gross amount—to
arrive at a figure of $11,278.85. And it then further
subtracted $307.14 that Mr. Hambrick owed for an un-
paid health-insurance premium. Mr. Hambrick received a
check for $10,971.71.
   On November 6, 2014, Mr. Hambrick and the Postal
Service entered into a “Settlement Agreement and Re-
lease” to resolve his Board appeal of his removal. Under
the agreement, Mr. Hambrick would have his retirement
cancelled and would return to work, and the Postal Ser-
vice would pay him backpay from February 12, 2014, until
he returned to work.
HAMBRICK V. USPS                                         3



   On November 7, 2014, the Board administrative judge
issued an Initial Decision dismissing the appeal as settled
and notifying the parties that the settlement agreement
was entered into the Board’s records to permit later Board
enforcement if necessary. On December 12, 2014, that
Initial Decision became final.
    Upon Mr. Hambrick’s reinstatement, the Postal Ser-
vice issued him a debt-collection notice for $16,329.68—
the gross amount the Postal Service had initially calculat-
ed in September 2014 when making its “terminal pay”
payment to Mr. Hambrick upon his (now rescinded)
retirement. Mr. Hambrick challenged the debt-collection
notice before a postal administrative judge. On April 2,
2015, the Postal Service issued Mr. Hambrick its backpay
check, and the amount of that check reflected a deduction
of $16,329.68 as “repayment for accrued annual leave and
holiday hours that [Mr. Hambrick was] paid shortly after
voluntarily separating from the Agency.” Resp. App. 23.
The Postal Service informed the postal administrative
judge that it “was no longer seeking collection of the
$16,329.68 debt” (which it had just collected by reducing
the backpay payment). Resp. App. 3. In response, on
July 7, 2015, the postal administrative judge issued a
“Final Decision under the Debt Collection Act of 1982,”
which stated that Mr. Hambrick’s liability for the
$16,329.68 was resolved, that the Postal Service was no
longer seeking to collect that debt, and that “[t]he Postal
Service may not collect that $16,329.68 debt at issue from
[Mr. Hambrick] by involuntary administrative salary
offset.” Resp. App. 25–26 (emphasis added).
    On September 21, 2015, Mr. Hambrick filed a petition
for enforcement with the Board, arguing that the Postal
Service had failed to comply with the 2014 “Settlement
Agreement and Release.” After receiving clarification as
to the scope of the allegations from Mr. Hambrick’s repre-
sentative, the Postal Service submitted evidence to the
Board administrative judge assigned to the petition for
4                                      HAMBRICK V. USPS



enforcement. In his Initial Decision, the administrative
judge characterized the Postal Service as having “provid-
ed unrefuted evidence to show that it properly paid” Mr.
Hambrick the backpay required by the settlement agree-
ment and as having “explained that it had properly de-
ducted $16,329.68 from the gross back pay amount as
repayment for accrued annual leave and holiday hours
that [Mr. Hambrick] had been paid shortly after his
separation” in 2014, while restoring those leave and
holiday hours upon his reinstatement. Resp. App. 15; see
also id. at 17. On that basis, the administrative judge
concluded that Mr. Hambrick failed to prove a material
breach of the settlement agreement and therefore denied
the petition for enforcement.
   On October 29, 2015, Mr. Hambrick petitioned the full
Board for review of the Initial Decision. He argued (as
the Board described the contentions) that the Postal
Service “owe[d] him $5,357.97 because it collected the full
$16,329.68 instead of the $10,971.71 payment he was
issued in September 2014.” Resp. App. 4–5. At a mini-
mum, he argued, the Postal Service “failed to explain the
$307.14 discrepancy between the $10,971.71 check and
the net terminal payment of $11,278.85 recorded on the
pay stub.” Resp. App. 5. In his broadest contention, Mr.
Hambrick also contended that the postal administrative
judge’s ruling dated July 7, 2015, precluded the Postal
Service from enforcing the $16,329.68 debt by offsets from
the otherwise-proper amount of backpay. Id. Lastly, Mr.
Hambrick argued “that his gross back pay should have
been $77,780 instead of $64,149.11.” Id.
    On March 8, 2016, the Board affirmed the administra-
tive judge’s decision to deny Mr. Hambrick’s petition for
enforcement of the settlement agreement. The Board
found that the $16,329.68 deduction was proper because,
“[t]aking into account tax withholding and voluntary
deductions, the effect of the debt collection was to reduce
the appellant’s net back pay award by the amount of his
HAMBRICK V. USPS                                           5



net terminal leave pay, i.e., $11,278.85.” Resp. App. 5.
Regarding the $307.14 amount Mr. Hambrick challenged
as unexplained, the Board concluded that the amount was
“subtracted to repay an outstanding health benefit in-
voice,” as the Postal Service stated to Mr. Hambrick in a
November 2014 email. Id. Further, the Board deter-
mined, Mr. Hambrick was misreading the postal adminis-
trative judge’s order, which “did not require the agency to
return the amount it had previously collected.” Id. In
sum, the Postal Service had complied with the terms of
the Settlement Agreement. Id.
    The Board added that Mr. Hambrick’s other allega-
tions of noncompliance were new. These included not
only the allegation that his backpay “should have been
$77,780 instead of $64,149.11” but allegations that “the
agency failed to pay him $156 per the terms of the settle-
ment agreement and failed to restore all of the annual
leave to which he is entitled” and an allegation concerning
his Thrift Savings Plan account. Resp. App. 5. Stating
that “allegations of noncompliance with a settlement
agreement are properly a matter for initial consideration
by the regional office on a petition for enforcement,” the
Board forwarded those claims to its Washington regional
office. Resp. App. 6.
   Mr. Hambrick appeals under 5 U.S.C. § 7703.           We
have jurisdiction under 28 U.S.C. § 1295(a)(9).
                        DISCUSSION
     We must affirm the Board’s decision unless it is
“(1) arbitrary, capricious, an abuse of discretion, or other-
wise not in accordance with law; (2) obtained without
procedures required by law, rule, or regulation having
been followed; or (3) unsupported by substantial evi-
dence.” 5 U.S.C. § 7703(c). The burden is on the petition-
er to establish agency error. McCrary v. Office of Pers.
Mgt., 459 F.3d 1344, 1347 (Fed. Cir. 2006).
6                                      HAMBRICK V. USPS



    Mr. Hambrick has provided no basis for disturbing
the Board’s decision. With regard to the $16,329.68 offset
from Mr. Hambrick’s gross backpay, Mr. Hambrick has
not demonstrated that there was a factual or legal error
in the Postal Service’s rationale for subtracting that full
amount.
    The Postal Service, in reinstating his unused annual-
leave and holiday hours, concomitantly was recouping its
payout to Mr. Hambrick for those unused hours in Sep-
tember 2014 upon his voluntary retirement. The gross
amount of the September 2014 payout was $16,329.68,
but the Postal Service withheld certain amounts before
writing a check to Mr. Hambrick. Most importantly, it
withheld $5,050.83 seemingly to pay to others, on his
behalf, taxes (or other amounts) he owed on that gross
amount. Later, when reversing the September 2014
transaction upon his reinstatement, the Postal Service
recouped the gross amount from Mr. Hambrick, including
the $5,050.83 it had withheld from him and seemingly
paid to others on his behalf. While the Postal Service has
not here elaborated on the logic of its full recoupment,
neither has Mr. Hambrick established that the Postal
Service was wrong in doing so—which seems to leave to
Mr. Hambrick the task of determining whether he is
entitled to recoup any of the $5,050.83 from those (e.g.,
tax authorities) to whom it was paid, now that the Sep-
tember 2014 transaction has been unwound.
    As to the $307.14 that the Postal Service has also sub-
tracted from the September 2014 payment, the Postal
Service clearly explained that this amount was what Mr.
Hambrick owed on an outstanding health-benefit invoice.
Mr. Hambrick has not undermined that explanation. He
likewise has not undermined the Board’s interpretation of
the July 7, 2015 ruling by the postal administrative
judge—namely, that the ruling reflected no more than the
fact that the Postal Service had already collected the debt
by reducing the backpay award. Under that common-
HAMBRICK V. USPS                                         7



sense interpretation, the ruling offers Mr. Hambrick no
support in his challenge to the amount of the backpay
reduction.
    Lastly, Mr. Hambrick has given us no basis for re-
viewing and setting aside the Board’s treatment of certain
other allegations of noncompliance with the earlier set-
tlement agreement. Such other allegations were raised
after his petition for enforcement. The Board referred
them for further consideration to the Board’s Washington
Regional Office. We see no error in that Board action
regarding what amount to new allegations of noncompli-
ance. See Hansson v. Dep’t of Navy, No. BN-0752-93-
0120-C-2, 1994 WL 161227 (MSPB Apr. 22, 1994) (“When
a settlement agreement has been entered into the record
for enforcement purposes and a party raises issues of
noncompliance with the settlement agreement on review,
those issues relating to noncompliance will be forwarded
to the regional office for processing as a petition for en-
forcement.”), aff’d, 39 F.3d 1196 (Fed. Cir. 1994).
    We also have no basis for disturbing the Board’s deci-
sion here in light of Mr. Hambrick’s contention that his
salary upon reinstatement was lower than when he was
removed. See Supp. Br. at 1–2. Mr. Hambrick did not
present that contention in his petition for enforcement.
Similarly, while Mr. Hambrick complains about where his
backpay was deposited, id. at 2, we see no live issue: he
conceded to the Board that “his contributions have been
placed in the [a particular retirement] fund, as he re-
quested,” Resp. App. 5–6.
                       CONCLUSION
    For the foregoing reasons, we affirm the decision of
the Board.
   No costs.
                      AFFIRMED